STATE OF LOUISIANA

                   COURT OF APPEAL, FIRST CIRCUIT

STATE         OF    LOUISIANA                                                              NO.     2022      KW    0475


VERSUS


PATRICK            D.    JAMES                                                                     JULY      5,    2022




In      Re:             Patrick      D.    James,          applying       for     supervisory writs,                 22nd
                        Judicial          District          Court,       Parish       of     St.      Tammany,        No.
                        518, 531.




BEFORE:                 McCLENDON,         WELCH,          AND   HESTER,        JJ.


          WRIT          DENIED.           The        sentence          reductions      which          relator       seeks

to       avail           himself           of        apply     retroactively    only                    to        inmates
sentenced               prior       to    June       15,    2001.   See La.  R. S. 15: 308( A)(                     1) &
 2) (         prior        to       amendment              by    2014     La.     Acts       No.       340, §         1).
Relator' s               habitual          offender              sentence        was       imposed           in     2012.

Accordingly,                  the        district          court        did     not    err       by    denying        the

motion to correct                    an    illegal          sentence.


                                                                 PMC
                                                                 JEW

                                                                 CHH




COURT         OF    APPEAL,         FIRST        CIRCUIT



                                                t.

              DEPUTY      CLERK      OF    COURT
                        FOR   THE    COURT